NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 24 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARIAN M. HAWORTH,                               No. 10-55453

              Plaintiff - Appellant,             D.C. No. 5:09-cv-00372-SJO-RC

  v.
                                                 MEMORANDUM*
SAMUEL MONTGOMERY, Owner of
San Bernardino R.V. Park in San
Bernardino, CA; LOIS MONTGOMERY,
Owner of San Bernardino R.V. Park in San
Bernardino, CA; JACK CUNNINGHAM,
Offsite Manager of San Bernardino R.V.
Park; LA CUMBRE MANAGEMENT
COMPANY, INC., Owned by Jack
Cunningham-Whom Manages San
Bernardino R.V. Park; SAN
BERNARDINO R.V. PARK, DBA James
Murdock Located in San Bernardino, CA;
SAM HARSIN, Onsite Manager of San
Bernardino R.V. Park; PAMELA
HARSIN, Onsite Manager of San
Bernardino R.V. Park,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      S. James Otero, District Judge, Presiding

                                 Submitted April 9, 2013**
                                   Pasadena, California

Before: BERZON, TALLMAN, and M. SMITH, Circuit Judges.

      Marian M. Haworth appeals pro se from the district court’s judgment

dismissing her housing discrimination action for failure to comply with a court

order. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002); United States

v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986). We affirm.

      The district court did not abuse its discretion by dismissing Haworth’s action

without prejudice because Haworth failed to file a third amended complaint after

being given two extensions of time to do so and being warned that failure to do so

might result in dismissal. See Pagtalunan, 291 F.3d at 642–43 (discussing factors

for dismissal under Fed. R. Civ. P. 41(b) and affirming dismissal where three out

of five factors supported it).

      Contrary to Haworth’s contention, the district court was not obligated to

consider appointing a guardian ad litem before dismissing her action because there

was insufficient evidence of mental incompetence, and the dismissal was without


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                             2
prejudice. See Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005) (a pro se

civil litigant is “entitled to a competency determination when substantial evidence

of incompetence is presented”); Krain v. Smallwood, 880 F.2d 1119, 1121 (9th Cir.

1989) (a district court may dismiss without prejudice for failure to comply with an

order when a substantial question exists regarding a pro se litigant’s mental

competence).

      Because we affirm the district court’s dismissal under Rule 41(b), we do not

consider Haworth’s challenges to the district court’s interlocutory orders. See Al-

Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Haworth’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3
                                                                               FILED
Haworth v. Montgomery, No. 10-55453                                             APR 24 2013

                                                                          MOLLY C. DWYER, CLERK
BERZON, Circuit Judge, dissenting:                                          U.S. COURT OF APPEALS



      I respectfully dissent from the majority’s disposition.

      1. In the district court, Haworth presented an array of documents

demonstrating that she suffered from severe depression and recurring suicidal

ideations, and that these conditions impeded her ability to respond to the court’s

orders in a timely manner. Because Haworth presented “substantial evidence of

incompetence,” I would hold that the district court abused its discretion by

dismissing Haworth’s action “for failure to prosecute without first holding a

competency hearing.” See Allen v. Calderon, 408 F.3d 1150, 1153–54 (9th Cir.

2005). I would therefore vacate the judgment and remand to the district court so

that it may consider in the first instance whether appointment of a guardian ad

litem is appropriate. See Fed. R. Civ. P. 17(c).

      2. The majority relies on Krain v. Smallwood, 880 F.2d 1119, 1121 (9th Cir.

1989), for the proposition that even “when a substantial question exists regarding a

pro se litigant’s mental competence,” “a district court may dismiss without

prejudice for failure to comply with an order,” without holding a competency

hearing. Maj. at 3. The majority misreads Krain. That case held that “[t]he

preferred procedure when a substantial question exists regarding the mental

                                          1
competence of a party proceeding pro se is for the district court to conduct” a

competency hearing. Krain, 880 F.2d at 1121. Krain went on to note that because

the party in that case had already refused to comply with an order necessary “to

produce information needed to determine” his competency, dismissal without

prejudice was also an appropriate remedy. Id.

      Unlike in Krain, there is no evidence that Haworth refused to participate in

competency determination proceedings. Haworth’s case therefore does not present

the unique facts in Krain that might warrant departing from the general rule that

“[a] party proceeding pro se in a civil lawsuit is entitled to a competency

determination when substantial evidence of incompetence is presented.” Allen,

408 F.3d at 1153.




                                          2